                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

ARTURO ELIZONDO, JR.,                          §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §    CIVIL ACTION NO. 1:19-CV-00459-TH
                                               §
ADHAN ABBIKADIR, MBA TRANSPORT                 §
OF COLUMBUS, LLC,                              §
        Defendants.                            §
                                               §


                        FIRST AMENDED SCHEDULING ORDER
       The following schedule shall be followed. All communications concerning the case shall
be directed to the Law Clerk for Judge Hawthorn, currently Kim Saindon. Ms. Saindon may be
contacted at (409) 654-2815. The parties’ proposed amended scheduling order has been revised
to comply with this court’s guidelines.

1. EXPIRED                         NEW PARTIES shall be joined, without leave of court, by
                                   this date.

2. EXPIRED                         The pleadings shall be AMENDED, without leave of court,
                                   by this date.

3. August 26, 2020                 PLAINTIFF shall designate EXPERT WITNESSES in
                                   writing and provide expert reports by this date.

4. September 25, 2020              DEFENDANT shall designate EXPERT WITNESSES in
                                   writing and provide expert reports by this date.

5. January 5, 2021                 DISCOVERY shall be completed by this date.

6. January 20, 2021                MOTION CUT-OFF. Aside from motions in limine, no
                                   motion, including motions to exclude or limit expert
                                   testimony, shall be filed after this date except for good
                                   cause shown. Without leave of court, a party may file only
                                   one summary judgment motion.

7. April 20, 2021                  The JOINT PRETRIAL ORDER, including motions in
                                   limine and a proposed charge or proposed findings of fact
                                   and conclusions of law, shall be filed and proposed trial
                                   exhibits shall be exchanged on or before this date.

8. April 27, 2021                  OBJECTIONS TO proposed exhibits, witnesses, and
                                  deposition excerpts, as well as responses to motions in
                                  limine, shall be filed by this date.

9. May 17, 2021                   FINAL STATUS CONFERENCE at 10:00 a.m. The case
                                  will be set for Final Pretrial Conference and Trial at the
                                  Final Status Conference. The parties should be prepared to
                                  try the case by this date.

10. Two to Three Days             Estimated time to try before the court.



    SIGNED this 7th day of July, 2020.




                                             _________________________
                                             Zack Hawthorn
                                             United States Magistrate Judge
